DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-7, 9-14, and 16-20 (renumbered as 1-18 respectively) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1 and similarly in claim 12:  

1. An electronic device comprising: 

a housing; 

a universal serial bus (USB) connector exposed through a portion of the housing and comprising a first port for connection to a first external device; 

multiple second ports electrically connected to the first port; 

a communication circuitry configured to provide at least one wireless session; and 

 communication circuitry, the control circuit being configured to: 

select a second port in an inactive state from among the multiple second ports based on the establishment of a new wireless session with a second external device through the communication circuitry, 

activate the selected second port, 

provide a communication path between the activated second port and the new wireless session in order to perform data communication, 

convert data received via the activated second port into a first format corresponding to the new wireless session, and 

transmit the first format converted data to the communication circuitry, the first format being a format other than a USB format.

Further, the combination of the set forth limitations with all of the other limitations in the respective independent claims (claims 1 and 12) are not obvious.  Applicant has argued the limitations on page 8, of Applicant’s Remarks filed 3/10/2022. The prior art of record neither anticipates nor renders obvious the above recited combination.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183